Case: 11-13292         Date Filed: 10/11/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-13292
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:05-cr-20956-FAM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

FRANCISCO MEZA-GARCIA,
a.k.a. Paco,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 11, 2012)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 11-13292     Date Filed: 10/11/2012   Page: 2 of 2

      Paul Petruzzi, counsel for Francisco Meza-Garcia in this appeal, has moved

to withdraw from further representation of the appellant and has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Meza-Garcia’s convictions and sentences

are AFFIRMED.




                                         2